Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim is dependent upon itself. For purposes of examination and application of prior art the inconsistency will be treated as a typographical error assuming the claim 2 should be dependent upon claim 1 and will be corrected subsequently. Appropriate correction is required.

Allowable Subject Matter
Claim 5 is  allowed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the website", “the action event”, and “the e-commerce event”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090248494 to Hueter.

Regarding claim 1,
Hueter teaches a method of loading clickstream data into a web analytics platform comprising the steps of:
A. retrieving a finite amount of clickstream data from a computer server by using an internet web browser application on a host computer (abstract, ¶ 71, receiving clickstream data); 

B. determining if the clickstream data includes a Vendor ID associated with either the particular page of the website, the action event, or the e- commerce event, and inserting the Vendor ID representing the client identification into the data file (abstract, ¶ 71, 74, 77, 95, identification of page URL or page ID); 

C. sending the data file from the host computer to the web analytics platform (¶ 71, sending data from host computer to web platform).


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hueter in view of US 20130198016 to Ter-Saakov.




Regarding claim 2,
Hueter teaches:
B. inserting a user ID into the data file (¶ 95, creation/insertion of user ID).
Hueter fails to teach but Ter-Saakov teaches:
A. examining the clickstream data to determine if a vendor ID is present in the clickstream data (¶ 6, product id present in clickstream data), and if the vendor ID is present, determining whether the vendor ID is specific to the website (¶ 6, product ID specific to website, i.e. product added for purchase); and if the vendor ID is specific to the website, obtaining a finite amount of recent activity data from the computer server and determining whether the vendor ID is present in the recent activity data specific to the website (¶ 6, product ID determined to be present in recent history). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Ter-Saakov. The motivation to do so is that the teachings of Ter-Saakov would have been advantageous in terms of increasing conversion rates across websites (Ter-Saakov, ¶ 6).

Regarding claim 4,
Hueter teaches a method of determining a vendor-specific client ID comprising the steps of:  
A. retrieving a finite amount of clickstream data from a computer server by using an internet web browser application on a host computer (abstract, ¶ 71, receiving clickstream data); 

C. inserting a user ID into a data file (¶ 95, creation/insertion of user ID); and 

D. sending the data file from the host computer to the web analytics platform (¶ 95, submission to server).
Hueter fails to teach but Ter-Saakov teaches:

B. examining the clickstream data to determine if a vendor ID is present in the clickstream data (¶ 6, product id present in clickstream data), and if it is present, determining whether the vendor ID is specific to a website (¶ 6, product ID specific to website, i.e. product added for purchase); and if the vendor ID is specific to the website, obtaining a finite amount of recent activity data from the computer server and determining whether the vendor ID is present in the recent activity data specific to the website (¶ 6, product ID determined to be present in recent history). Motivation to include Ter-Saakov is the same as presented above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445